Friday, June 24, 2011


Mr. Thomas Anthony Fuller
The Fuller Law Group, PLLC
2000 E. Lamar Blvd., Suite 600
Arlington, TX 76006
Mr. Michael L. Jones
Henry & Jones LLP
2902 Carlisle Street, Suite 150
Dallas, TX 75204-4078

RE:   Case Number:  09-0850
      Court of Appeals Number:  05-08-01039-CV
      Trial Court Number:  05-10124-F

Style:      LTTS CHARTER SCHOOL, INC. D/B/A UNIVERSAL ACADEMY
      v.
      JIMMY PALASOTA D/B/A PALASOTA PROPERTY COMPANY

Dear Counsel:

      Today the Supreme Court of Texas  issued  an  opinion  in  the  above-
referenced  cause.   You  may   obtain   a   copy   of   the   opinion   at:
http://www.supreme.courts.state.tx.us/historical/recent.asp.  If  you  would
like   the   opinion   by   email,   please   contact   Claudia   Jenks   at
claudia.jenks@txcourts.gov or call (512)463-1312 ext. 41367.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Michael A. Cruz, Deputy Clerk
Enclosure
|cc:|Ms. Lisa Matz     |
|   |Mr. Gary          |
|   |Fitzsimmons       |